Citation Nr: 1109273	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-11 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Although the Veteran requested a Board hearing on his VA Form 9, received by VA in April 2009, he later withdrew his request through a VA Form 21-4138, received in December 2010.

The Board notes that a dental claim was raised by the Veteran's December 2006 statement.  The Board notes that the dental claim was forwarded to the VA Dental Clinic; however, the Board is unclear as to whether the Veteran's dental claim has been resolved.  Therefore, the Veteran's dental claim is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The issue of entitlement to service connection for type II diabetes mellitus under a merits analysis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for diabetes mellitus was denied by rating decision in October 1997; the Veteran did not file a timely notice of disagreement.

2.  Certain evidence received since the October 1997 rating decision raises a reasonable possibility of substantiating the type II diabetes mellitus claim.



CONCLUSIONS OF LAW

1.  The October 1997 rating decision denying service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the RO's October 1997 rating decision, and the claim of entitlement to service connection for type II diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Board first notes that the RO initially denied the Veteran's claim of service connection for diabetes mellitus by rating decision in October 1997.  He was furnished notice of the decision and notice of appellate rights by letter dated October 31, 1997.  However, after reviewing the evidence, the Board is unable to find that a timely notice of disagreement was received.  By statute, a notice of disagreement must be received within one year of the date of mailing of notice of the decision.  See 38 U.S.C.A. § 7105(b)(1).  By regulation, a notice of disagreement must express dissatisfaction or disagreement with the adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  There must be an expression of a desire for appellate review.  38 C.F.R. § 20.201.  See Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).

Since the Board is unable to find any written communication expressing disagreement and a desire for appellate review within one year of the rating decision, the October 1997 rating decision must be viewed as final.  38 U.S.C.A. § 7105(c).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that new and material evidence has been submitted.  The Veteran's claim was denied by the RO in October 1997 due to the finding that there was no record of treatment for diabetes mellitus in service.  

The appellant alleges that his diabetes mellitus is the result of his exposure to herbicides in Korea during his time in active duty service.  

In 2001, diabetes mellitus was added as a disease for which service connection may be presumed due to an association with exposure to herbicide agents.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.309(e) (2010); see also § 201(c) of the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001) (which added diabetes mellitus (Type 2) to the list of presumptive diseases as due to herbicide exposure).  However, historically the presumption of herbicide exposure was only extended to veterans who served in the Republic of Vietnam during the Vietnam era.  The Veteran in this case does not allege, and his service records do not show the requisite service in the Republic of Vietnam.

Effective February 24, 2011, VA is amending its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, VA is adding a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as follows:

(a)(6)(iv)  A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

Herbicide Exposure and Veterans With Covered Service in Korea, 76 Fed. Reg. 4245 (Jan. 25, 2011).

However, this new regulation also is inapplicable to the Veteran as his service records clearly show that he left Korea on October 22, 1967.  However, the supplementary information to the new regulation provide that "[i]f VA receives evidence that herbicides were used in or near the DMZ from an earlier date, VA may rely on that information in individual cases and may revise the presumption as necessary."

Since the RO's October 1997 decision, the Veteran has submitted multiple documents in support of his contention that he was exposed to herbicides while stationed in Korea.  Specifically, the Veteran submitted a June 1995 letter from the U.S. Army & Joint Services Environmental Support Group and a June 2005 letter from the U.S. Armed Services Center for Unit Records Research, which state that chemical herbicides were used in the area of the Demilitarized Zone (DMZ) of Korea during 1967-1969.  He also provided a statement from a soldier who reported he provided security detail for South Korean troops spraying defoliants, including Agent Orange, from October 1966 to November 1967.  The fellow soldier was stationed with HHC 1st Bn. 23rd Inf. 2nd Infantry Division.

Taken together, this evidence constitutes new and material evidence to reopen the type II diabetes mellitus claim as it relates to the unestablished fact of incurrence in service.  This new evidence seems to suggest that the Veteran may have been exposed to Agent Orange in Korea which in turn may have led to the development of his diabetes mellitus.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the claim of service connection for type II diabetes mellitus is reopened.  38 U.S.C.A. § 5108.  The Board's decision is strictly limited to the reopening of the claim and does not address the merits of the underlying service connection claim.

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations at this time.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is anticipated that any VCAA deficiencies will be remedied by the actions taken by the RO as directed in the remand section of this decision.



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for type II diabetes mellitus.  To this extent, the appeal is granted, subject to the directions set forth in the following remand section of this decision.


REMAND

The Veteran is seeking entitlement to service connection for type II diabetes mellitus.  Specifically, the Veteran contends that he was exposed to herbicides, including Agent Orange, while stationed in Korea from September 23, 1966 to October 22, 1967.  The Veteran's service personnel records show that he served as a heavy truck driver and his military occupational specialty (MOS) code was 64B20.

Post-service medical records evidence a current diagnosis of type II diabetes mellitus.

Central to this case is the question of the verification of the Veteran's alleged in-service exposure to herbicides, including Agent Orange, since he was not actually stationed in Vietnam nor was he stationed in Korea in the timeframe provided in the new regulations which extend a presumption of herbicide exposure to certain veterans who served in Korea.  

In support of his claim, the Veteran submitted a June 1995 letter from the U.S. Army & Joint Services Environmental Support Group and a June 2005 letter from the U.S. Armed Services Center for Unit Records Research.  Both letters state that chemical herbicides were used in the area of the DMZ of Korea during 1967-1969 by Republic of Korea (ROK) personnel, that ROK personnel were advised in the use of herbicides by U.S. personnel, but that no U.S. personnel are known to have been actually involved in the herbicide operations.  The Veteran also submitted a lay statement from a service member who reported he provided security detail for South Korean troops spraying defoliants, including Agent Orange, from October 1966 to November 1967.  The fellow soldier was stationed with HHC 1st Bn. 23rd Inf 2nd Infantry Division.

The Board notes that in July 2006 the National Personnel Records Center (NPRC) informed the RO that there were no records documenting the Veteran's in-service exposure to herbicides.  However, in order to afford the Veteran every consideration with his appeal, the Board believes that further evidentiary development is warranted in order to more fully address the Veteran's contentions.  On remand, the AMC/RO should direct the Joint Services Records Research Center (JSRRC) (or any other official source/agency deemed appropriate) to undertake additional efforts to obtain information that may corroborate the Veteran's claimed herbicide exposure.

In addition, the Board notes that the Veteran was afforded a VA examination for his claimed type II diabetes mellitus in April 2007.  The examiner diagnosed the Veteran with type II diabetes mellitus; however, a nexus opinion was not offered.  Therefore, the Board finds that obtaining a VA medical opinion, which is clearly based on full consideration of the Veteran's assertions and which is supported by a clearly stated rationale, is needed to resolve the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Lastly, the Board observes that the Veteran is in receipt of SSA disability benefits.  A SSA record, which was printed on October 5, 2009, documents that the Veteran's disability onset date was in February 2006, and that his date of initial entitlement was in August 2006.  The Board notes that VA attempted to obtain SSA records in October 2009; however, it appears as though SSA did not respond to the RO's request for records, and SSA records have not been obtained.  The Board finds that the record does not satisfactorily indicate whether or not the SSA records would be relevant to the Veteran's claims.  Thus, further action to obtain any pertinent SSA records is appropriate prior to final appellate review, as such records may be relevant to this appeal for VA benefits.  VA must make additional efforts to obtain any relevant medical evidence and/or administrative decisions regarding any claim by the Veteran for SSA disability benefits.  On remand the AMC/RO must either obtain relevant records associated with any claim by the Veteran for SSA disability benefits, or, if the records do not exist or are not obtainable, obtain a negative reply from the SSA and inform the Veteran of the inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Baker v. West, 11 Vet. App. 163, 169 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request the Joint Services Records Research Center (JSRRC) (or any other official source/agency deemed appropriate) to provide any information that might corroborate the Veteran's alleged in-service exposure to herbicides, including Agent Orange.  The Board is particularly interested in records and/or evidence pertaining to the Veteran's service in Korea from September 23, 1966 to October 22, 1967 with the HHC, 2nd Battalion, 23rd Infantry.  During this time, the Veteran served as a heavy truck driver and his military occupational specialty (MOS) code was 64B20.  If the AMC/RO is informed that additional information is needed from the Veteran to conduct a search for information that might corroborate his in-service exposure to herbicides, then the Veteran should be contacted and informed of the information needed.

2.  The AMC/RO should take appropriate action to request and obtain all records, including medical records, associated with any claim for Social Security disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3.  Then, if the Veteran's service connection claim cannot be granted on a presumptive basis, the claims files should be forwarded to the same clinician who administered the April 2007 VA examination.  If that clinician is unavailable, another clinician may provide the following opinion.

After reviewing the claims file (including the additional evidence), the clinician should offer the following opinion:

Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's type II diabetes mellitus is causally related to his active duty service or any incident therein, including any documented exposure to herbicides?

All opinions and conclusions expressed must be supported by a complete rationale in the report.

It is imperative that the claims folders be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

4.  After completion of the above and any further development deemed necessary by the AMC/RO, the issue on appeal should be readjudicated to include consideration of the amended regulations concerning herbicide exposure in veterans of the Korean conflict (38 C.F.R. § 3.307(a)(6)(iv)).  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


